ORDER

WHEREAS, on October 17, 1996, this court suspended petitioner Shirley A. Dvorak from the practice of law for a period of 80 days commencing 14 days from the date of the court’s order; and
WHEREAS, petitioner has filed with this court an affidavit stating that she has fully complied with the terms of the court’s suspension order; and
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed with this court an affidavit stating that the Director has no objection to petitioner’s reinstatement to the practice of law effective immediately,
IT IS HEREBY ORDERED that petitioner Shirley A. Dvorak be, and the same is, reinstated to the practice of law in the State of Minnesota effective immediately, subject to her successful completion of the professional responsibility portion of the state bar examination by October 17,1997.
BY THE COURT:
/s/ Alan C. Page Alan C. Page Associate Justice